WIGGINTON, Judge.
Davis appeals from the order of the Department of Insurance that adopts the recommendation of the hearing examiner approving the Division of State Fire Marshal’s denial of a certificate of compliance to appellant for municipal employment as a firefighter. We affirm, finding that the Department’s order and those upon which it is based are amply supported by substantial competent evidence and comport with the essential requirements of law.
Davis poses a constitutional challenge to the continued validity of rule 4A-37.37, Florida Administrative Code, and its adoption by reference of the National Fire Protection Association Pamphlet 1001, which establishes the minimum acceptable medical standards of visual acuity for certifying professional firefighters. He argues that the NFPA 1001 standards are outdated by the passage of some six to ten years since their enactment and as applied, are arbitrary, capricious and contravene article I, section 2, the “basic rights” section, of the Florida Constitution.
From our review of the record, we find that Davis has not made a sufficient showing that the validly promulgated rules have suddenly become arbitrary and therefore unconstitutional, despite his vague references to available technologically advanced state of the art firefighting apparatuses. On the contrary, the record supports our conclusion that the standards involved “are directly related to the health and safety of the firemen and the public and hence are a proper exercise of the police power of the state_” McCrea v. Cunningham, 202 Neb. 638, 277 N.W.2d 52, 58 (1979).
AFFIRMED.
SMITH and NIMMONS, JJ., concur.